Title: Thomas Jefferson to Samuel Greenhow, 31 January 1814
From: Jefferson, Thomas
To: Greenhow, Samuel


          Sir  Monticello Jan. 31. 14.
          Your letter on the subject of the Bible society arrived here while I was on a journey to Bedford which occasioned a long absence from home. since my return it has lain with a mass of others accumulated
			 during my absence, till I could answer them. I presume the views of the society are
			 confined to our own country, for with the religion of other countries, my own forbids intermedling. I had not supposed there was a family in this state wishing not possessing a bible and wishing without having the means to procure one. when, in earlier life I was intimate with every class, I think I never was in a house where that was the case.
			 however, circumstances may have changed, and the society I presume have evidence of the fact. I therefore inclose you chearfully an order on Messrs Gibson and Jefferson for 50.D. for the purposes of the society, sincerely agreeing with you that there never was a more pure
			 & sublime system of morality delivered to man than is to be found in the four evangelists. Accept the assurance of my esteem & respect
          Th:
            Jefferson
        